DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed 12/19/2021 has been received and considered. Claims 1-20 are currently pending. 

Examiner’s Amendment
Authorization for this examiner’s amendment was given in telephone interviews with Mr. Thomas D. Kohler on 1/5/22 and 1/24/22. 
The application specification has been amended as follows: 
In the specification on page 6, line 3, the word "10c" has been replaced with the number -- 10 --.
Please amend the claims as follows:
Claim 12 line 1, the term “device” has been replaced with the term -- processor --.
Claim 13 line 1, the term “tangible” has been replaced with the term -- non-transitory --.
Examiner notes that the claims have been amended to overcome 112 and 101 issues.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. 
A reason for the indication of allowable subject matter was provided in the Office Action submitted 09/03/2021.

Response to Arguments 
Regarding the claim objections, the rejections are rendered moot by the amendment.
Regarding the claim rejections - 35 USC § 112, the rejections are rendered moot by the amendment.
Regarding the claim rejections - 35 USC § 101, the rejections are rendered moot by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
***
/JUAN C OCHOA/		1/24/22Primary Examiner, Art Unit 2146